Citation Nr: 1019974	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  06-12 851	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota.

When this issue was before the Board in July 2009, it was 
remanded for additional development.


FINDING OF FACT

On April 27, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran, 
through his authorized representative, that he wanted to 
withdraw his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's 
authorized representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remains no allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal.


ORDER

The appeal for entitlement to service connection for 
bilateral hearing loss disability is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


